Ryan, C.
The nature of this action and the sole questions involved are in the brief of plaintiff in error stated as follows:
*846“This action was brought in the district court of Cass county, Nebraska, by plaintiff in error against defendant in error, to recover for damages for wrongfully and negligently causing the death of Richard K. Letford. A trial in the district court resulted in a verdict in favor of the plaintiff for the sum of $300. Plaintiff, filed a motion for a new trial, which was overruled, and a judgment entered on the verdict, to reverse which, the case is brought to this court.
“ But two questions will be presented for consideration, viz., the inadequacy of the damages recovered, and error of striking from the files certain affidavits made by members of the jury as to the cause that produced this very small verdict.”
The affidavits were properly stricken from the records, for they tended only to show that the verdict was agreed upon to avoid further detention in the jury room. If this manner of impeaching verdicts was permitted there could scarcely be conclusively tried to a jury a single case closely contested, supplemenled by industrious affidavit-seeking. We cannot, upon affidavits or any other form of evidence, consider whether or not the verdict was for too small an amount, because in the petition in error such an assignment does not appear. The judgment of the district court is
Affirmed.